UNITED STATESOMB APPROVALSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549OMB Number: 3235-0058Expires: August 31, 2015Estimated average burden hours per response: 2.50FORM 12b-25SEC FILE NUMBER000-53315NOTIFICATION OF LATE FILINGCUSIP NUMBER (Check One):¨ Form 10-K¨ Form 20-F¨ Form 11-Kx Form 10-Q¨ Form 10-D¨ Form N-SAR ¨ Form N-CSR For Period Ended: September 30, 2016 ¨ Transition Report on Form 10-K¨ Transition Report on Form 20-F¨ Transition Report on Form 11-K¨ Transition Report on Form 10-Q¨ Transition Report on Form N-SARFor the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I REGISTRANT INFORMATION AF Ocean Investment Management CompanyFull Name of Registrant Former Name if Applicable 3ighway 301 North Address of Principal Executive Office (Street and Number) Ellenton, FL 34222City, State and Zip Code PART II RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III NARRATIVEState below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.Registrant is required to file its Form 10-Q for the fiscal quarter ended September 30, 2016 (“Form 10-Q”) on or before November 9th, 2016. We have been unable to provide all necessary information to our independent certifying accountant in order to enable them to complete their review. Such delays could not be eliminated by Registrant without unreasonable effort and expense. Registrantplans to fileits Form 10-Q on or before November 16th, 2016.PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Andy Fan212729-4951(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).x Yes ¨ No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨ Yesx NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 AF Ocean Investment Management Company(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2016By:/s/ Andy Z. FanAndy Z. FanPrincipal Executive Officer 3
